Drawings
The drawings were received on 4/25/2022.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Emily Senn on 7/15/2022.

The application has been amended as follows: Claims 1, 9, 11 are amended for proper antecedent basis. 

(Currently amended) A soundproof part that covers a compressor, the soundproof part comprising:
a side surface cover including two or more sound absorbing materials and two or more sound insulating materials, and configured to cover a side surface of the compressor, wherein 
at least one of the two or more sound insulating materials has a specific gravity different from a specific gravity of another of the two or more sound insulating materials, and 
the side surface cover is formed such that 
one of the two or more sound absorbing materials is disposed adjacent to the compressor, and the two or more sound absorbing materials and the two or more sound insulating materials are alternately arranged, 
the two or more sound insulating materials are arranged in order of specific gravity such that a sound insulating material of the two or more sound insulating materials having a highest specific gravity is disposed closest to the compressor and a sound insulating material of the two or more sound insulating materials having a lowest specific gravity is disposed farthest from the compressor, and 
a length in a height direction of at least one of a of the two or more sound absorbing materials sandwiched between of the two or more sound insulating materials is smaller than a length in a height direction of the two sound insulating materials of the two or more sound insulating materials that sandwich said at least one of a sound absorbing material of the two or more sound absorbing materials.

9. (Currently amended) The soundproof part of claim 1, wherein the side surface cover includes only two of said sound absorbing materials and only two of said sound insulating materials.

11. (Currently amended) A soundproof part that covers a compressor, the soundproof part comprising: 
a side surface cover including two or more sound absorbing materials and two or more sound insulating materials, and configured to cover a side surface of the compressor, wherein 
at least one of the two or more sound insulating materials has a different specific gravity from a specific gravity of another of the two or more sound insulating materials, and 
the side surface cover is formed such that one of the two or more sound absorbing materials is disposed adjacent to the compressor, and the at least two sound absorbing materials and the at least two sound insulating materials are alternately arranged, 
the two or more sound insulating materials are arranged in order of specific gravity such that a sound insulating material of the two or more sound insulating materials having a highest specific gravity is disposed closest to the compressor and a sound insulating material of the two or more sound insulating materials having a highest specific gravity is disposed farthest from the compressor, and 
a length in a height direction of at least one of a of the two or more sound insulating materials sandwiched between of the two or more sound absorbing materials is smaller than a length in a height direction of the two sound absorbing materials of the two or more sound absorbing materials that sandwich said at least one of a sound insulating material of the two or more sound insulating materials. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Independent amended claims 1, 11 are allowable over the prior art of record. 
For example, Gotou does not teach a length in a height direction of a sound absorbing/insulating material… is smaller than a length in a height direction of the two sound insulating/absorbing materials, etc.… Similarly, Aoki teaches a length of a material is smaller than a length of a second material in a direction (see Fig. 3), but does not teach that said direction is a height direction. 
As independent claims 1, 11 are allowable over the art of record, therefore claims 2-4, 7-10  depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763